UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR(g) OF THE SECURITIES EXCHANGE ACT OF 1934 BRAEDEN VALLEY MINES, INC. (Exact name of registrant as specified in its charter) Nevada 26-3257291 (State of incorporation or organization) (I.R.S. Employer Identification No.) Bella Vista, Calle Gracia, Casa 19A, Panama City, Panama (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which Each class is to be registered N/A N/A If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A(c), check the following box.[] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.[X] Securities Act registration statement file number to which this form relates: 333-158062(if applicable) Securities to be registered pursuant to Section 12(g) of the Act: Common Stock (Title of Class) 1 Item 1. Description of Registrant’s Securities to be Registered. The information set forth under the heading “Description of Capital Stock” in the Registrant’s Registration Statement on Form S-1 (File No. 333-158062) under the Securities Act of 1933, as filed with the Securities and Exchange Commission on August 7, 2012, and as may be amended after the date hereof (the “Registration Statement”), is hereby incorporated by reference. Item 2. Exhibits The following Exhibits are filed with this registration statement: Number Description Articles of Incorporation. * Bylaws. * * Previously filed with the Registrant’s Registration Statement on Form S-1, SEC File Number 333-158062 filed with the Securities and Exchange Commission on March 17, 2009, and incorporated herein by reference. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. BRAEDEN VALLEY MINES, INC., a Nevada corporation Date: April 22, 2013 By: /s/Ron Erickson Name: Ron Erickson Title: President (principal executive officer) and Treasurer (principal accounting officer and principal financial officer) 2
